Citation Nr: 1427977	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  08-35 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than April 8, 2002, for the award of  dependency and indemnity compensation (DIC). 

2.  Entitlement to an effective date earlier than April 8, 2002, for the award of  entitlement to eligibility for Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1978 to April 1994.  The Veteran died in March 1996, and the Appellant is his widow. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for the cause of the Veteran's death effective April 1, 2003, and established DEA benefits effective March 20, 2003.  Thereafter, in a February 2009 rating decision, the RO granted an earlier effective date of April 8, 2002, for DEA benefits. 

In January 2013, the Appellant presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1.  The Appellant submitted a claim for service connection for the cause of the Veteran's death and DEA benefits in April 1996.  The claims were denied in a July 1999 and the Chairman of the Board did not order reconsideration of that decision.  

2.  The Appellant filed a petition to reopen her claims on December 14, 1999.

    
CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 14, 1999, but not earlier, for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 20.1100 (2013).

2.  The criteria for an effective date of December 14, 1999, but not earlier, for DEA benefits are met.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. §§ 3.400, 20.1100 
(2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2013). 

With regard to the VCAA, the issues on appeal stem from disagreement with the effective date assigned upon the award of service connection for the cause of the Veteran's death in a January 2008 rating decision.  In this regard, the courts have held, and VA's General Counsel has agreed, that in cases where service connection has been granted and an effective date has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Indeed, to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 493, 500 -01 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  See also VAOPGCPREC 8-2003 (Dec. 22, 2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the Appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.   There has been no allegation of such error in this case.

Therefore, although adequate VCAA notice was provided in May 2002 with regard to establishing service connection for the cause of the Veteran's death, no further VCAA notice is necessary for the downstream effective date issue.

Also, as noted above, the Appellant presented testimony in a videoconference hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the January 2013 hearing before the Board.  Neither the Appellant nor her representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) , nor have they identified any prejudice in the conducting of the Board hearing.  

Cause of Death

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2013).  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2013).  See Leonard v. Principi, 405 F.3d 1333 (Fed. Cir. 2005); Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Sears  v. Principi, 16 Vet. App. 245, 247   (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. Brown, 5 Vet. App. 215 (1993).  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2013); Norris v. West, 12 Vet. App. 413 (1999). 

In April 1996, the Appellant filed her original claim for service connection for the cause of the Veteran's death and DEA benefits.  In July 1999, the Board denied the Appellant's claims.  The Appellant sought reconsideration of that decision which was denied in February 2000.  As such, the July 1999 Board decision that denied service connection for the cause of the Veteran's death and for DEA benefits became final.  38 C.F.R. § 20.1100 (2013).  Accordingly, new and material evidence was required to reopen any future claim for service connection for the cause of the Veteran's death and DEA benefits.

The Appellant filed a petition to reopen her claim of service connection for the cause of the Veteran's death, which was received at the RO on April 8, 2002.  In her petition, she requested that her claim be reopened and submitted evidence including a March 2003 statement from a private physician linking the Veteran's early cancer to a September 1992 procedure.  In a December 2007 decision, the Board reopened the Appellant's claim for entitlement to service connection for the cause of the Veteran's death.  In a January 2008 rating decision, the RO effectuated the Board's decision to establish the cause of the Veteran's death, effective April 1, 2003, and DEA benefits, effective March 20, 2003.  Thereafter, in a February 2009 rating decision, the RO granted an earlier effective date of April 8, 2002, for the benefits.  The Appellant disagreed with the effective dates established.  

Pertinent regulations outlined above explicitly indicate that the effective date for service connection for a reopened claim cannot be earlier than the date of receipt of the claim to reopen.  In this case, the Appellant has requested an effective date prior to April 8, 2002, for the award of service connection for the cause of the Veteran's death and the award of DEA benefits.  During her January 2013 hearing, the Appellant testified that the effective dates should be May 1, 1994, the day following the Veteran's retirement as his problems were active prior to his retirement.  A thorough review of the claims file shows that when the Appellant submitted her motion for reconsideration of the Board's July 1999 decision, it was first received at the RO on December 14, 1999.  The Board construes this December 14, 1999, correspondence as an informal claim to reopen following the prior final denial, and therefore this date, but not earlier, is the effective date of the claims.   

DEA Benefits

The Appellant asserts that she is entitled to an effective date prior to April 8, 2002, for eligibility for DEA benefits.  The eligibility date for DEA benefits is the date on which an individual becomes an eligible person as defined in 38 C.F.R. 
§ 21.3021(a).  38 C.F.R. § 21.3021(o) (2013).  The date that the Appellant became an eligible surviving spouse pursuant to 38 C.F.R. § 21.3021(a) was December 14, 1999, which was the date the Appellant became entitled to service connection for the cause of the Veteran's death.  The law is dispositive of the issue.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, an effective date of December 14, 1999, but not earlier, for DEA benefits is warranted. 


ORDER

An effective date of December 14, 1999, but not earlier, for the cause of the Veteran's death is granted, subject to regulations governing the payment of monetary benefits. 

An effective date of December 14, 1999, but not earlier, for DEA benefits is granted, subject to regulations governing the payment of monetary benefits. 




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


